Title: From John Adams to Charles Cotesworth Pinckney, 22 June 1797
From: Adams, John,Pickering, Timothy, Jr.
To: Pinckney, Charles Cotesworth,Marshall, John,Gerry, Elbridge


John Adams President of the United States of America To Charles Cotesworth Pinckney, John Marshall and Elbridge GerryGreeting
22 June 1797

Reposing especial Trust and Confidence in your Abilities, Integrity, Prudence, and Patriotism, I have nominated and by and with the Advice and Consent of the Senate do appoint you the said Charles Cotesworth Pinckney, John Marshall and Elbridge Gerry, jointly and severally Envoys Extraordinary and Ministers Plenipotentiary of the United States of America to the French Republic, authorizing you and each of you hereby to do and perform all such matters and things as to the said Place or Office doth appertain or as may be duly given you and each of you in charge hereafter, and the said Office to hold and exercise during the pleasure of the President of the United States for the time being.
In Testimony whereof I have caused the seal of the United States to be hereunto affixed. Given under my hand at the City of Philadelphia the Twenty second day of June in the year of our Lord one thousand seven hundred and ninety seven, and of the Independence of the United States of America the Twenty first.
John Adamsby the President of United StatesTimothy PickeringSecretary of State